Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 4 to the Schedule 13D originally filed on January 8, 2008 (including amendments thereto) with respect to the Common Stock of Charming Shoppes, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: May 12, 2008 CRESCENDO PARTNERS II, L.P., SERIES Q By: Crescendo Investments II, LLC General Partner By: /s/Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS II, LLC By: /s/Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO PARTNERS III, L.P. By: Crescendo Investments III, LLC General Partner By: /s/Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member CRESCENDO INVESTMENTS III, LLC By: /s/Eric Rosenfeld Name: Eric Rosenfeld Title: Managing Member /s/Eric Rosenfeld ERIC ROSENFELD /s/Arnaud Ajdler ARNAUD AJDLER
